Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 27, 2019 was acknowledged.
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 27, 2019.
Claim Objections
Applicant is advised that should claim 39 be found allowable, claim 43 will be objected to under 37 CFR 1.75 as being a 
Claim 39 is objected to under 37 CFR 1.75 as being a 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 46, epithelial cells on the outer surface of the microbial cellulose tube lacks clear original support as now claimed because the original specification only set forth epithelial cells being on the implant not specifically on the microbial cellulose tube.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 39-41, 43-45, 47, 48, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Da Rocha Loures (US 2006/0147612; hereafter referred to as DRL) in view of FRIED et al (WO 2013/113675; hereafter referred to as FR).  DRL meets the claim language where:
The medical implant as claimed is the endoprosthesis (10) covered with biosynthetic cellulosic membrane (ECDCM) of DRL (see Figures 2 to 4b, the abstract, claim 3 and paragraphs 38-61);
The microbial cellulosic tube as claimed is the cellulosic membrane (23) of DRL,
The lumen is inside the cellulosic membrane (23) as shown in Figures 4a-4b;
The wall as claimed is the cellulosic membrane (23) and it consists of a layer of microbial cellulose;
The wherein clause requiring the cellulose tube being expanded in a radial direction by the tubular stent is interpreted as a product-by-process limitation that is only given weight to the extent that it implies particular structures must be present in the final product as a result of the process step; the stent (10) or inner stent (20) provides radial force to the cellulosic tube through to the vessel wall as suggested by paragraph 76  and the stent can be self-expanding as suggested by paragraph 71 such that the claim language is met in this regard, and
The tubular stent as claimed is the first stent (20) of DRL that is placed inside the lumen of the membrane (23).

	However, DRL as not clearly teach a multilayered tube of microbial cellulose. FR (see the abstract and Figure 3) teaches that it was known to make multilayered microbial cellulose tubes for medical implants for the same purpose, that is, the replace 

                 
    PNG
    media_image1.png
    484
    829
    media_image1.png
    Greyscale


	Regarding claims 39 and 43, the outer surface of the stent is best seen in Figure 4a as the outer surface of first mesh (20) of DRL, and the inner surface of the tube would be the surface of membrane (23) that contact that outer surface.
	Regarding claim 41, the Applicant is directed to see Figure 3 and Figure 4a of DRL.
	Regarding claim 44, since FR discloses the same material made in the same way as the claimed invention, the Examiner asserts that the claimed fibrous and porous structures would inherently be present in FR as the claimed invention.
	Regarding claim 47, the openings are clearly shown in Figures 4a-4b of DRL.
supra.
	Regarding claim 56, the method steps recited in claim 56 are treated as product-by-process limitations as explained in MPEP 2113.  For this reason, they are given weight only to the extent that they imply particular structures must be present in the final product as a result of the method steps utilized to make the product.  Consequently, the method steps are viewed as not clearly resulting in a multilayered tube of microbial cellulose. Therefore, DRL does not disclose the tube or mold (11) or cellulosic membrane (23) as having several layers as claimed, but DRL does suggest that the stent is closed by the mold or cellulosic membrane as explained in paragraph 62.  FR (see the abstract and Figure 3) teaches that it was known to make multilayered microbial cellulose tubes for medical implants for the same purpose, that is, the replace blood vessels or other hollow body organs.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize the multiple layer cellulose tube of FR as the tube or mold (11) of DRL so that the tube would have better “mechanical stability to withstand the static, dynamic and punctual loads” (see the third page of the FR translation) applied to it during use.  The innermost layer of the multilayered cellulosic tube would function to close the spaces between wires of the stent (see paragraph 62 of DRL) and therefore form a closed stent.
Under an alternative interpretation from the first Section 103 rejection above, claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over DRL and FR as applied to above, and further in view of Fearnot et al (US 5,609,629; hereafter referred to as FT).  Under this alternative interpretation, DRL as modified by FR meets the claim .
Claims 42 and 49-55 are rejected under 35 U.S.C. 103 as being unpatentable over DRL and FR as applied to claim 29 above, and further in view of McAllister et al (US 2003/0138950; hereafter referred to as MC).  DRL as modified by FR does not teach utilizing a stent made of a polymer as claimed.  However, MC (see paragraph 59) teaches that it was known to make stents out of polymers.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to make the stent of DRL out of polymer, as taught by MC, to allow for at least some degradation and reduced vessel stress over time and to facilitate removal as needed (see paragraph 60 of MC).
	 Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive.
The Applicant traverses the rejections relying on DRL and FR as not disclosing “a microbial cellulose tube having a lumen therein, said microbial cellulose tube comprising a wall having an inner surface and an outer surface, wherein the wall consists of multiple layers of microbial cellulose.” (See page 7 of the response, first three lines)  The Applicant is focused solely on the first embodiment of DRL (Figures 2 a microbial cellulose tube having a lumen therein, said microbial cellulose tube comprising a wall having an inner surface and an outer surface” where the multiple layers is provided by the teaching of FR.
The Applicant also argues that FR does not disclose a stent at all.  The Examiner asserts that the stent is provided by DRL such that FR does not need to also teach a stent. In other words, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Applicant also argues that FR does not desire utilization of a stent because they argue that the vascular graft “should be as close as possible to the natural blood vessel (biomimetic structure).” (See the middle of page 7 of the response)  However, both DRL and FR are directed to vascular endoprosthetics to replace or supplement blood vessels.  For this reason, they are considered to have the same goal and are designed to be as close as possible to a natural healthful blood vessel.  In other words, both references disclose vascular grafts that are designed to function operate successfully in the environment of use such that one does not teach away from another in any specific manner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAUL B PREBILIC/Primary Examiner, Art Unit 3774